Order, entered on October 26, 1964, granting, inter alla, allowances to the receiver and the attorney for the receiver, unanimously modified, on the law, on the facts, and in the exercise of discretion to reduce the fees awarded to each to $600, with $30 costs and disbursements to plaintiff-appellant-respondent against respondent-appellant receiver and respondent-appellant attorney for the receiver. In this mortgage foreclosure action the receiver and his attorney functioned as such only for a few months, the foreclosure ending shortly in a settlement. Although no assets ever came into the receiver’s hands, he was nevertheless entitled to the reasonable value of his services (CPLR 8004; McHarg v. Commonwealth Fin. Corp., 195 App. Div. 862, 865-866). No rents were collected and the only unusual aspect of the proceeding was the necessity for fixing the rent of a tenant. The expert testimony offered in such a simple proceeding did not justify anything approaching the appraisal fees usually charged by the receiver (cf. Niagara Life Ins. Co. v. Lincoln Mige. Co., 175 App. Div. 415, 416). The subsequent appraisal and the foreclosure is subject to a comparable evaluation. The attorney also had less than the usual responsibilities associated with the early stages of a foreclosure proceeding and the handling of the relatively simple rent fixation proceeding. The awards, therefore, of $850 for the receiver and $1,000 for the attorney were excessive. Concur — Breitel, J. P., McNally, Stevens and Eager, JJ.